DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a toner, classified in G03G9/1355.
II. Claims 6-14, drawn to a method of preparing a toner, classified in G03G9/0806.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as preparing an emulsion in a liquid medium where emulsion droplets comprise monomers for a binder resin and a surfactant having a monomer that polymerizes with the monomers of the binder resin but also has a segment that is attracted to a liquid suspending the emulsion, polymerizing the monomers, and removing the liquid medium.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search required for each group is not required of the other groups.  This shows a separate status in the art and a burden of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species substructure (1) and substructure (1’). The species are independent or distinct because substructure (1) has a terminal hydroxyl group and substructure (1’) has a terminal carboxylic acid group. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-5 are generic.
disclosure of a compound having a terminal hydroxyl group would not necessarily also disclose a compound having a terminal carboxylic acid group.  Similarly, disclosure of a compound having a terminal carboxylic acid group would not necessarily also disclose a compound having a terminal hydroxyl group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Lawrence Perry on 26 February 2021 a provisional election was made without traverse to prosecute the invention of Group I with substructure (1), claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application 2009/0011359 to Iwase et al.
Iwase discloses a liquid developer having improved dispersibility of toner particles in a liquid developer.  The developer comprising dispersed colored resin particles encapsulating a pigment in an insulating hydrocarbon organic solvent (¶¶ [0008] – [0010], [0024], [0026], [0027]).  The toner has a dispersant on its surface and the dispersant has a polyester side chain-containing carbodiimide type compound formed by introducing a polyester side chain into a molecule of the carbodiimide compound through a reaction with a carbodiimide group (¶¶ [0029], [0047] – [0049]).  The polyester side chain is formed by self-polycondensation of a hydroxycarboxylic acid, such as lactic acid, caproic acid and preferably 12-hydroxystearic acid (¶¶ [0050], [0051], [0055]; see pending claim 3).  Iwase discloses a reaction of the acid group of the polyester side chain with the carbodiimide group (¶ [0049]).  Given the disclosure of the preferred polyester derived from 12-hydroxystearic acid, the artisan would expect reaction of the acid group of the hydroxystearic acid to give the repeated unit structure (i) having a terminal hydroxyl group.  The hydroxyl group would be present because of the hydroxyl group of the hydroxystreate.  Iwase teaches the formation of a covalent bond between the dispersant and the surface of the toner particle so that the dispersant does not leave the surface of the toner particle (¶ [0083]).  
As seen in Example 1, the dispersant is prepared by reaction of the polycarbodiimide-containing compound with a 12-hydroxstearic acid self polycondensate through the terminal carboxylic acid group of the stearic acid.  This would give a terminal hydroxyl group and the structure of the formula (1) and a bond between the carbodiimide and the ester as depicted in formulae (6) and (7) (¶¶ [0074] – [0076]).  Formula (6) shows an ester bond linking to the carbodiimide.   The polycarbodiimide is combined with a thermoplastic resin and a pigment and wet ground to form colored resin (i.e., toner) particles dispersed in a liquid medium.  The content of the dispersant is 8.8 parts by weight based on 750 parts of the binder resin, or about 1.2 mass parts per 100 parts of the binder resin (see pending claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2009/0011359 to Iwase et al. in view of US Patent Application Publication 2019/0107794 to Tokunaga et al. or WO 2017/217410.
Iwase was described above.  The findings of fact presented above are incorporated here.  Iwase and the WO document are from the same patent family and are considered to have the same disclosure.  Iwase will be described in this rejection, and the description is equally applicable to the WO document, which has an earlier effective date.
As noted above, Iwase discloses the use of a resin in the colored resin particles for the toner particles of the liquid developer.  Various resins are disclosed, such as polyesters (¶ [0024]).  However, the specific molecular weight characteristics of the resins are not disclosed.
Tokunaga discloses effective polyester resins for the toner particle of a liquid developer (Abstract).  Specifically disclosed polyesters are disclosed to give excellent electrostatic latent image reproducibility and yields a high-quality image (¶ [0013]).  Specific polyester resins are disclosed in the examples.  For example, polyester resin of liquid developer 1 has a weight-average molecular weight of 17,000, a content of molecular weight equal to or less than 1,000 of 0.5 mass % (¶ [0188]).  The polyester resin of liquid developer 2 has a weight-average molecular weight of 18,500, a content of molecular weight equal to or less than 1,000 of 0.6 mass % (¶ [0195]).  Note the other examples are they are similarly applicable to the claims.  The liquid developers from these examples have high dot reproducibility (Table 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the binder resin of Tokunaga or the WO document in the invention of Iwase because Iwase discloses various resins can be used for the formation of the toner particles in a liquid developer including polyester resins and the supporting art discloses a specific polyester resin that provides high dot reproducibility for liquid developers.  The use of one of the exemplified polyester, as discussed above, would have been obvious in order to obtain good imaging characteristics in Iwase’s developer. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 4,983,486 discloses a liquid developer having a dispersion stabilizer that is copolymerizable with the resin of the developer’s dispersed resin particles.  The claimed substructure of the instant application is not disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            18 March 2021